Citation Nr: 0425739	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  00-00 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
multiple sclerosis.

2.  Entitlement to an increased rating for internal 
derangement of the right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to May 
1980.

Service connection for multiple sclerosis was originally 
denied by the RO in November 1992 and January 1993 rating 
decisions, and the veteran was notified of the latter 
determination in a letter dated in January 1993.  By rating 
action dated in August 1995, the Regional Office (RO) 
concluded that the additional evidence was not new and 
material, and the veteran's claim for service connection for 
multiple sclerosis remained denied.  He was informed of this 
determination and of his right to appeal by a letter dated 
the following month, but a timely appeal was not received.  
The veteran has submitted additional evidence seeking to 
reopen his claim for service connection for multiple 
sclerosis.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the RO that 
found that new and material evidence had not been submitted, 
and the veteran's claim for service connection for multiple 
sclerosis was not reopened.  In addition, the RO denied the 
veteran's claim for an increased rating for his service-
connected right knee disability.  The Board notes that in a 
supplemental statement of the case issued in December 2002, 
the RO determined that a letter from a physician was new and 
material, but continued to deny the claim for service 
connection for multiple sclerosis on the merits.  The 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue the Board is required to 
address on appeal despite the RO's December 2002 action.  
Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  
In light of the Board's legal duty to determine whether the 
veteran has submitted new and material evidence to reopen the 
previously denied claim, the issue certified by the RO has 
been rephrased as noted on the title page.

The issues of entitlement to service connection for multiple 
sclerosis on a de novo basis and entitlement to an increased 
rating for internal derangement of the right knee are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  By rating action dated in August 1995, the RO concluded 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for 
multiple sclerosis.  The veteran was notified of his right to 
appeal, but a timely appeal was not filed.

2.  The evidence received since the August 1995 
determination, considered in conjunction with the record as a 
whole, is not cumulative of the evidence previously 
considered and is so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW


1.  The RO's determination of August 1995, which denied 
service connection for multiple sclerosis, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2003).

2.  The evidence received since August 1995 is new and 
material, and the claim for service connection for multiple 
sclerosis is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (as in effect prior to August 29, 
2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duties to notify and to assist claimants in 
the development of their claims.  First, the VA has a duty to 
notify the appellant and his/her representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West. 2002).  In this regard, VA will inform the 
appellant of which information and evidence, if any, that 
he/she is to provide and which information and evidence, if 
any, VA will attempt to obtain on his/her behalf.  VA will 
also request that the appellant provide any evidence in 
his/her possession that pertains to the claim.  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A.

The Board acknowledges that the veteran has not been provided 
adequate VCAA notice regarding his claim concerning 
entitlement to service connection for multiple sclerosis.  
Since this decision represents a complete grant of the 
benefit sought on this matter on appeal, no prejudice to the 
veteran will result from the Board's determination in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  (The provisions of 38 C.F.R. § 3.156 
which define new and material evidence were changed in 2001, 
but only as to claims filed on or after August 29, 2001.  66 
Fed. Reg. 45630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a)).)  Under the standard in effect in the 
veteran's case, newly received evidence may be sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the veteran was informed 
of the last final disallowance of the claim for service 
connection for multiple sclerosis in September 1995.  
Therefore, the Board must review, in light of the applicable 
law, regulations, and the United States Court of Appeals for 
Veterans Claims (Court) cases regarding finality, the 
additional evidence submitted since that determination.  In 
order to do so, the Board will separately describe the 
evidence that was of record at that time, and the evidence 
presented subsequently.  The prior evidence of record is 
important in determining newness and materiality for the 
purposes of deciding whether to reopen a claim.  Id.

The "old" evidence 

A report of medical history at the time of the enlistment 
examination in August 1979 discloses that the veteran was 
myopic.  On the enlistment examination in August 1979, visual 
acuity in the right eye was 20/200, correctable to 20/30, and 
20/200 correctable to 20/20 in the left eye.  The eyes, 
pupils, ocular motility and an ophthalmoscopic examination 
were normal.  One week later, visual acuity was correctable 
to 20/20 in each eye.  In October 1979, uncorrected visual 
acuity was 20/200 in the right eye, and 20/100 in the left 
eye.  The visual acuity in each eye was correctable to 20/20.  
The eyes were clinically normal.  

The veteran was hospitalized at a VA facility from December 
1991 to January 1992.  It was reported that he had developed 
right hand numbness and tingling in early December, beginning 
in the fingertips and progressing to the whole hand.  About 
one week later, he developed a toothache, and the tooth was 
subsequently removed.  He also noticed some visual changes, 
including visual loss.  It was reported that an 
ophthalmologic examination at a private facility was notable 
for unexplained visual loss, with no obvious retinal 
pathology or visual field defects.  Following an examination, 
the pertinent diagnosis was possible multiple sclerosis.  

On VA hospitalization in June 1992, the veteran related that 
he had been in his normal state of health until October 1991 
when his headaches slowly increased in severity and 
frequency.  The diagnosis was multiple sclerosis.  

Additional VA and private medical records reflect treatment 
for various complaints.  

In a statement dated in February 1993, the veteran's mother 
asserted that the veteran was always shaking when he returned 
from service and that on some mornings, he was hardly able to 
get out of bed because his legs hurt so bad.  She added that 
he had stomach problems and that he underwent many tests.

The veteran's former wife related, in a February 1993 
statement, that she had lived with the veteran beginning in 
1983 and that until their divorce in 1986, the veteran had a 
severe charley horse in his legs and that he would shake and 
tremble for no reason.  She also described that he pulled 
muscles easily and had muscle spasms and severe migraine 
headaches.  

A private physician reported in February 1993 that the 
veteran had been diagnosed with multiple sclerosis in 
December 1991 following an extensive neurological evaluation 
prompted by a sudden loss of vision.  The physician commented 
that the symptoms present as early as February 1988 might 
have been early manifestations of multiple sclerosis that 
were unrecognized at the time.  He noted that the veteran had 
problems with atypical chest pains, muscle spasms and that he 
later developed problems that were thought to be 
gastroesophageal reflux and esophageal spasms.  The examiner 
concluded that since multiple sclerosis is a disease that can 
affect any nerve, it was not unreasonable to consider some of 
the veteran's gastrointestinal problems and the atypical 
painful symptoms as being related to his underlying nervous 
disorder.

A private optometrist reported in February 1993 that the 
veteran had first been seen at that facility in 1982 and that 
he had a prescription filled at that time.  His first 
examination was in 1988 and it was stated that he was 
nearsighted.  His eye health, both internally and externally, 
was normal, with no apparent pathology.  It was reported that 
his visual acuity was correctable to 20/20 in each eye.  

The RO determination of August 1995

By rating decision dated in August 1995, the RO held that the 
evidence submitted by the veteran was not new and material, 
and his claim for service connection for multiple sclerosis 
was denied.  

The additional evidence 

Additional evidence submitted since the August 1995 decision 
includes duplicates of service medical records, and VA and 
private medical records, some of which were also previously 
of record.  

In a statement dated in November 2000, C.N. Bash, M.D., 
related that he reviewed the veteran's claims folder, 
including the service medical records, post-service medical 
records and the veteran's statements.  He added that he also 
conducted a review of medical literature.  It was his opinion 
that it was very likely that the veteran had his first 
symptom of multiple sclerosis in 1979, based on the fact that 
he had waxing and waning visual acuity during service, and 
that this was consistent with optic neuritis.  

In November 2002, a VA neurologist reviewed the claims 
folder, to include the statement from Dr. Bash.  He asserted 
that the veteran's service medical records from 1979 showed 
only visual acuity readings and diagnosed myopia.  He 
indicated that there was no pertinent history or other 
neurological or ophthalmological findings to suggest multiple 
sclerosis.  The VA physician opined that there was not enough 
information in the service medical records suggesting a 
diagnosis of multiple sclerosis at that time.

Analysis 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
multiple sclerosis becomes manifest to a degree of 10 percent 
or more within seven years from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The evidence submitted since the RO most recently denied 
service connection for multiple sclerosis consists of VA and 
private medical records, some of which were previously of 
record.  Of greatest significance is the medical opinion from 
Dr. Bash.  As noted above, he concluded that the initial 
manifestations of multiple sclerosis were present in service.  
This evidence is clearly new in that it was not previously of 
record.  In addition, it obviously bears directly and 
substantially on the question before the Board, that is, 
whether the veteran has multiple sclerosis that is related to 
service.  This evidence is of such significance that it must 
be considered in order to fairly adjudicate the claim.  The 
Board finds that this opinion constitutes new and material 
evidence, and it warrants reopening of the claim for service 
connection for multiple sclerosis.  




ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for multiple 
sclerosis and, to this extent, the appeal is granted.


REMAND

Additional development is needed in this case regarding the 
reopened claim for service connection for multiple sclerosis.  
The record in this case includes an opinion from Dr. Bash to 
the effect that the veteran's multiple sclerosis had its 
onset in service.  In contrast, a VA neurologist reached the 
opposite conclusion and stated that the service medical 
records did not contain sufficient information to suggest a 
diagnosis of multiple sclerosis.  The Board points out that 
the VA physician did not specifically refute the opinion of 
Dr. Bash, nor did he comment on whether multiple sclerosis 
was present within seven years following the veteran's 
discharge from service.  

With respect to the veteran's claim for an increased rating 
for his service-connected right knee disability, the Board 
notes that the most recent VA examination was in March 1999.  
The Court has also held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
In this case, the veteran asserts that his right knee 
disability has increased in severity since that time.  Under 
38 C.F.R. § 3.326(a) (2003), a VA examination will be 
authorized where there is a possibility of a valid claim.

There is no evidence of record in this case that the 
appellant has been furnished the notice required by VCAA, to 
include as specified in 38 U.S.C.A. § 5103(a) and (b).  In 
this case, the appellant has not been provided with notice of 
what specific information and/or specific medical or lay 
evidence, not previously submitted, is 


necessary to substantiate his claims, and what specific 
evidence, if any, he is expected to obtain and submit, and 
what specific evidence will be retrieved by VA.  Further, he 
must be advised to send any evidence in his possession 
pertinent to the appeal to VA.  The Board notes that the 
supplemental statement of the case issued in December 2002 
provided the pertinent regulation concerning VA development, 
but this is not sufficient to comply with the requirements of 
the law.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  All VCAA notice obligations must be 
satisfied in accordance with the decision 
of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159 (2003), and any other applicable 
legal precedent.  Specifically, the 
appellant must be informed of the 
specific information and/or specific 
medical or lay evidence, not previously 
submitted, that is necessary to 
substantiate his claims for service 
connection for multiple sclerosis and for 
an increased rating for internal 
derangement of the right knee, what 
specific evidence, if any, he is expected 
to obtain and submit, and what specific 
evidence will be retrieved by VA.  
Further, he must be advised to send any 
evidence in his possession pertinent to 
the appeal to VA.  

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his right knee 
disability since June 1997.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran.

3.  The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to determine 
the nature and extent of his right knee 
disability.  The orthopedic examiner 
should comment on any functional 
impairment due to pain and the pathology 
associated with pain should be described.  
With respect to the subjective complaints 
of pain, the examiner should be requested 
to specifically comment on whether pain 
is visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to  pain attributable to 
the service-connected disability.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

4.  The veteran's claims folder should be 
referred to a VA neurologist for an 
opinion concerning whether it is at least 
as likely as not that the veteran's 
multiple sclerosis was present in service 
or within seven years following his 
discharge from service.  The physician 
should specifically respond to the 
conclusion of Dr. Bash that multiple 
sclerosis had its onset in service on the 
basis of the in-service findings of 
changing visual acuity.  The rationale 
for any opinion expressed should be set 
forth.

5.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



